PER CURIAM.
The Final Summary Judgment in favor of the defendant, Florida Power and Light Company, is reversed and the cause remanded for further proceedings. The defendant contractually undertook to furnish, inter alia, adequate lighting to employees of Bechtel Power Corporation working on equipment at the defendant’s Turkey Point power plant. A genuine issue of material fact exists concerning the claim by the plaintiff, Joseph McCabe, an employee of Bechtel, that the defendant negligently failed to carry out its duty when it failed to repair the permanent lighting at the work-site, and this, through an arguably foreseeable chain of events, led McCabe to fall in a dark area while attempting to plug in disconnected temporary lighting.
REVERSED AND REMANDED.